DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-2, 4-12 and 14-20 are pending with claims 10-12, 14-20 withdrawn. 
Allowable Subject Matter
Claims 1 and 9 are allowed.
Examiner’s Note
When making amendments to the claims Applicant is advised to be careful and not add new matter.  If Applicant believes that support is present in the Figures then Applicant is advised to consider amending the text of the Specification to capture the new limitations while being careful not to add new matter.  Applicant is advised to precisely point out where in the disclosure as filed, not the PGPUB, support is present for any amendments.
WITHDRAWN OBJECTIONS
All objections of record in the Office Action mailed 12/24/2021 have been withdrawn due to Applicant’s amendments in the Paper filed 5/23/2022.
WITHDRAWN REJECTIONS
All rejections of record in the Office Action mailed 12/24/2021 have been withdrawn due to Applicant’s amendments in the Paper filed 5/23/2022.
NEW REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Official Correspondence.
Claim Rejections - 35 USC § 112
Claims 2 and 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “[t]he Streptococcus thermophilus strain” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “[t]he mutant Streptococcus thermophilus strain”.
Claim 4 recites the limitation “[t]he Streptococcus thermophilus strain” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “[t]he mutant Streptococcus thermophilus strain”.
Claim 5 recites the limitation “[t]he Streptococcus thermophilus strain” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “[t]he mutant Streptococcus thermophilus strain”.
Claim 6 recites the limitation “[t]he Streptococcus thermophilus strain” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “[t]he mutant Streptococcus thermophilus strain”.
Claim 7 recites the limitation “[t]he Streptococcus thermophilus strain” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “[t]he mutant Streptococcus thermophilus strain”.
Claim 8 recites the limitation “[t]he Streptococcus thermophilus strain” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “[t]he mutant Streptococcus thermophilus strain”.
Clarification and/or correction required.
ANSWERS TO APPLICANT’S ARGUMENTS
In response to Applicant’s arguments (See p. 7+ of Applicant’s Paper filed 5/23/2022.) regarding he cited prior art, it is noted that said prior art is no longer cited, thus, said argument are moot.
In response to Applicant’s arguments regarding rejoinder, it is noted the Examiner will consider rejoining the claims if Applicant amends the withdrawn claims to be consistent with the examined claims and consistent with the amendments Applicant made to the examined claims.  Applicant has not made the similar amendments to the withdrawn claims.  In Applicant’s Paper filed 5/23/2022 Applicant added to the term “mutant” to the preamble of independent claims 1 and 9.  Applicant is advised to consider amending all withdrawn claims to provide a proper antecedent basis including adding the same amendment.  Many of the withdrawn claims do not have a proper antecedent basis and do not have the term “the”.  In numerous instances the withdrawn claims do not state “the mutant Streptococcus thermophilus strain”.
The limitations of the amended/new claims are discussed above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793                                                                                                                                                                                         	May 26, 2022